Citation Nr: 1603726	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disorder (GERD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to July 1990, and from January 1991 to March 1991.  The record also reflects the Veteran is the recipient of a Combat Infantryman Badge (CIB), and served in the Persian Gulf War in support of Desert Storm and Desert Shield in 1991.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland.

In November 2015, the Veteran filed claims of entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected left shoulder disability, and entitlement to an increased rating for the right knee disability.  As these claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board is reopening the claim of entitlement to service connection for hypertension.  However, before the merits of that claim and the remaining claims on appeal may be adjudicated, the Board finds that additional development is required.  As such, the claims are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO initially denied the Veteran's claims of entitlement to service connection for hypertension in a September 2008 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence regarding hypertension obtained after the September 2008 rating decision includes relevant evidence that is new and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of service connection for hypertension was previously denied in a September 2008 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination.  Accordingly, the September 2008 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior September 2008 determination the evidence included the Veteran's service treatment records (STRs), VA treatment records, and statements in support of his claim.  These records show that the Veteran has been diagnosed with hypertension since 1993.  However, the records failed to show a relationship to either the Veteran's military service, or that his currently diagnosed hypertension was due to or aggravated by his service-connected PTSD.  

Since the original claim was denied, the Veteran has provided medical treatise information that supports a findings of a correlation between hypertension and PTSD.  As such, the Board finds that the evidence relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  

Reopening of the claim for service connection for hypertension is accordingly warranted, and the Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the service connection claim for hypertension is reopened.

REMAND

The Veteran seeks service connection for a sleep disorder and hypertension, which he states are due to service, to include as secondary to his service-connected PTSD.  He also states the severity of his service-connected IBS with GERD is more severe than the 30 percent rating reflects and, consequently, seeks a higher rating.  

As to the hypertension claim, to include as secondary to his service-connected PTSD, the evidence reflects he has a current diagnosis of hypertension, for which he has been receiving consistent treatment.  The Veteran was provided a VA examination in June 2012.  The VA examiner determined that his hypertension was not due to or aggravated by the service-connected PTSD because his blood pressure readings remained consistent over time.  The Board finds that the rationale set forth in that VA examination is inadequate for rating purposes as due consideration was not given to the Veteran's contentions, especially in light of the submitted medical treatise evidence showing a purported relationship between the two disorders.  As such, a new examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the sleep disorder claim, in his August 2012 NOD he states he suffers from snoring.  Since he is competent to describe the symptoms commonly associated with sleep apnea, such as snoring, the Veteran must be afforded a VA examination that provides a responsive etiological nexus opinion on this claim, which should be accomplished on remand.

Additionally, since this claim has not yet been fully considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the RO should provide the Veteran with appropriate notice of the evidence needed to establish service connection for a sleep disorder pursuant to these provisions.

As for the claim for an increased rating for IBS with GERD, the Veteran states his disability has worsened since his last examination in June 2012.  The most recent VA treatment records associated with the claim file are dated through January 2015, which is after the most recent VA examination and indicates on-going treatment and symptomatology relevant to his claim.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

VA treatment records to January 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant currently-unassociated VA and private treatment records while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Allow the Veteran an appropriate amount of time to respond to this notification, a copy of which should be associated with the claims file.

2.  Obtain and associate all relevant VA and private treatment records not currently associated with the claims file.   

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of any in-service and post-service sleep problems or symptoms associated with hypertension, as well as statements attesting to the current severity of his IBS with GERD.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination to determine the etiology and onset of his hypertension.  After a review of the claims file, to specifically include a discussion of the Veteran's statements pertaining to high blood pressure manifestations, the examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  

If the examiner does not find hypertension to have been manifested during service, the examiner should opine as to the following:  
   
(a)  Did the Veteran's hypertension manifested within one year of the Veteran's service discharge in either 1990 or 1991.  

(b)  If not directly related to service, is the Veteran's hypertension caused by any service-connected disability(ies), to include specifically PTSD? 

(c) If not caused by another service-connected disability, was the hypertension aggravated (made permanently worse or increased in severity) by any service-connected disability(ies), to include the aggregate impact of the conditions?  If so, was the increase in severity due to the natural progress of the disease?

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

5.  Schedule the Veteran for a VA examination concerning his claimed sleep disorder.  The claims file must be made available for review of his pertinent medical history.  

The examiner is asked to please determine whether the Veteran currently suffers from a diagnosed sleep disorder, such as sleep apnea.  The examiner is asked to specifically address the following:  

(a) Please state whether the symptoms of the claimed sleep disorder are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)? 

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

The examiner must also specifically discuss any lay evidence relating to the onset and circumstances of the Veteran's claimed sleep disorder.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his GERD with IBS.  The claims folder should be made available to and reviewed by the examiner. 

The examiner is asked to address whether the Veteran's GERD with IBS results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; whether any such symptoms are persistently recurrent.

Additionally, the examiner should indicate whether the Veteran's GERD with IBS results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

The examiner is also asked to comment on the impact of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed should be provided.

7.  Then readjudicate the appeal.  In doing so, the RO must consider whether to refer the Veteran's GERD with IBS claim for extraschedular consideration.  If any benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


